OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed and a new trial ordered.
Naomi Edwards encountered an intruder in the kitchen of her home in Brentwood, Suffolk County, on the afternoon of January 3, 2007. The man appeared to her to be “Puerto Rican of . . . light skinned African American.” He pulled a baseball cap down over his face and ran out of her house.
Edwards’s neighbor, Raquel Oliveria, had seen a man on a light blue 10-speed bicycle riding slowly back and forth on the street, before entering Edwards’s driveway. He was wearing a black shirt, blue jeans, and a black hat. The man parked his bicycle in the driveway, and looked around. He attempted to open two windows at Edwards’s house. Oliveria lost sight of the man when he walked to the side of Edwards’s house where the kitchen door was located. A few minutes later, Oliveria saw the man as he fled the house. He retrieved his bicycle and pedaled away.
Edwards and Oliveria called 911. Police Officer Charles Ross was dispatched to look for a Hispanic male, riding a blue bicycle, and possibly wearing a black shirt and black hat. Within about three minutes, Ross saw a man fitting that description, on a blue, 10-speed bicycle, at an intersection about a quarter of a mile from Edwards’s house. The man, defendant Geraldo Cruz, said he was on his way to a friend’s house.
Subsequently, Police Officer Sean Petersen interviewed Edwards and Oliveria. Officer Petersen asked Oliveria to *943accompany him to view the suspect. At the “showup,” Oliveria identified Cruz as the man she had seen trying to break into her neighbor’s house. However, she did so, not by recognizing his face, but on the basis of the clothes he was wearing and the bicycle he was riding.
Cruz was arrested and held in prison on a parole violation. While incarcerated, he wrote three letters to Edwards, “asking her to please come to court” to identify him. Cruz was charged with burglary in the second degree and, on the basis of the letters, three counts of tampering with a witness in the fourth degree. The witness tampering charges were later dismissed pursuant to the People’s application.
County Court held Wade and Sandoval hearings. At the latter, it emerged that Cruz had four felony and four misdemeanor convictions. The record contains no evidence that Cruz behaved disruptively during the hearings.
Jury selection began in County Court on February 14, 2008. At voir dire, defense counsel, finding Cruz in “leg shackles,” asked for the basis for restraining his client. County Court gave no immediate explanation, but noted that a curtain of opaque bunting had been placed around the defense table to conceal the restraints. The jury, County Court opined, would “never know anything about the shackles.” Defense counsel strenuously objected, arguing that the jury would infer from the presence of the curtain around the defense table but not the prosecution table that Cruz was shackled.
Subsequently, County Court made the following remarks, regarding Cruz’s shackles:
“[Cruz] is no stranger to the criminal justice system. He has been a threat before to society. Also, my concern is that it’s been explained to him should he not prevail on this matter he’s looking at a long, long time. . . . His motive to destroy the trial or to take vengeance upon anybody who testifies or just to disrupt the proceedings, based upon . . . the potential for what he’s looking at might be an incentive.”
County Court also stated that the incidence of “problems” in courtrooms had “risen dramatically over the last few years.” Finally, the judge mentioned that Cruz was not being “singled out,” adding that shackling had been his “policy . . . with numerous cases.”
The next day, County Court added the following statement about the shackling: “[S]o the record is clear, . . . the shackling
*944. . ..was not my independent determination. It was recommended to me by the security staff.” County Court then denied defense counsel’s request for a hearing on the matter.
During his trial, Cruz was made to wear shackles on his ankles. Bunting was draped around the defense table, but not the prosecution table. The restraints were removed before Cruz was escorted by court officers to the witness stand to testify.
Oliveria and Edwards testified at the trial. The jury heard testimony concerning Oliveria’s showup identification of Cruz. Edwards identified Cruz’s hat and shirt as those the intruder had worn. For his part, Cruz testified that the bicycle he was riding when arrested was not his own; seeing the bicycle lying abandoned on the street, he had taken it a few moments before the police stopped him.
The jury found Cruz guilty of burglary in the second degree. Following his conviction, Cruz appealed, arguing, among other things, that the shackling violated his constitutional rights. The Appellate Division affirmed County Court’s judgment of conviction (79 AD3d 1145 [2010]). A Judge of this Court granted Cruz leave to appeal, and we now reverse.
Federal constitutional law “prohibits the use of physical restraints visible to the jury during a criminal trial, absent a court determination that they are justified by an essential state interest specific to the defendant on trial” (People v Clyde, 18 NY3d 145, 152 [2011] [decided today] [internal quotation marks and ellipsis omitted], quoting Deck v Missouri, 544 US 622, 624 [2005]). “Trial courts may not shackle defendants routinely, but only if there is a particular reason to do so” (Deck, 544 US at 627).
On the record before us, we cannot conclude that the shackles were not visible to the jury, or that the jury, seeing the bunting around the defense table and not the prosecutor’s, would not have inferred that it was there to hide shackles on Cruz’s legs. Moreover, County Court did not place on the record any findings, particular to Cruz, justifying the use of leg irons. The reasons given by County Court would apply to most repeat offenders, and, in its final statement on the matter, County Court conceded that it had not reached its own “independent determination” as to the necessity of shackles. Consequently, the use of *945leg irons was a violation of Cruz’s constitutional rights under Deck*
Harmless error analysis is applicable to a violation of Deck (see People v Clyde, 18 NY3d 145 [2011] [decided today]). Here, the People concede that the evidence against Cruz was not overwhelming, so that they cannot meet their burden of showing that any constitutional error was harmless beyond a reasonable doubt.

 Contrary to the concurrence, People v Buchanan (13 NY3d 1 [2009]) is not applicable here. A stun belt has a known potential for extremely painful and humiliating physical effects, which may hinder a defendant’s communications with counsel and participation in his defense. The same is not true of leg irons.